Title: James Madison to Thomas S. Grimke, 27 June 1829
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 27. 1829
                            
                        
                        
                        J. M. presents his respects to Mr Grimke with acknowledgments for the Copy just recd. of his able &
                            persuasive Address at the Dedication of a Building for Religious uses.
                        
                            
                                
                            
                        
                    